
	

113 HR 4760 IH: Veterans’ Health Care Flexibility Act
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4760
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Ribble introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the ability of veterans to receive health care at
			 private medical facilities.
	
	
		1.Short titleThis Act may be cited as the Veterans’ Health Care Flexibility Act.
		2.Removal of barriers to veterans receiving care at private medical facilitiesSection 1703 of title 38, United States Code, is amended—
			(1)by amending subsection (a) to read as follows:
				
					(a)
						(1)Upon the election of a veteran enrolled in the health care system established under section
			 1705(a), the Secretary shall furnish to the veteran at a non-Department
			 facility hospital care and medical services that the veteran is eligible
			 to receive under this chapter.
						(2)The Secretary shall enter into contracts with non-Department facilities to furnish hospital care
			 and medical services pursuant to paragraph (1).
						(3)The Secretary may not require a veteran to make more than one election under paragraph (1).
						(4)An election made under paragraph (1) may not be construed as affecting the ability of a veteran to
			 receive hospital care and medical services at a medical facility of the
			 Department.;
			(2)by striking subsection (b); and
			(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.
			
